DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses, such as 3A, 3B, 3C and 3D.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1-4 are objected to because of at least following informalities:  
(a)  All instances of “analog to digital”, such as the two occurrences on line 26 of claim 1, should be changed to “analog-to-digital” to maintain consistency in the claims.  
(b)  On line 41 of claim 1, “date” should be changed to “data”.
(c)  Each claim must be a single sentence.  Claim 4 comprises multiple sentences.  Claim 4 should be amended to be a single sentence.
(d)  In general, claim 4 is not in proper form.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered for at least the following reasons:
(a)  It is unclear if “its” refers to the amplifier or amplifier chip in line 6 of claim 1.
(b)  Claim 1 recites the limitation "the analog-to-digital converter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
(c) Claim 1 recites the limitation "the detection window" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
(d) Claim 1 recites the limitation "the detection distance" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
(e) Claim 1 recites the limitation "the preset threshold" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
(f) Claim 2 recites the limitation "the setting adjustment" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
(g) Claim 4 recites the limitation "the microcomputer control chip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

(i) Claim 4 recites the limitation "the nitrated emitter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
(j)  Claim 4 includes multiple instances of lack of antecedent basis in the claim.  Generally, the essential elements to support the multiple function steps have not been properly introduced and explained in the claim.
(k)  The dependent claims not specifically mentioned are rejected as being dependent upon a rejected base claim since they inherently contain the same deficiencies therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the trash container function and structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736